
	
		II
		110th CONGRESS
		1st Session
		S. 1934
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Cardin (for himself,
			 Ms. Mikulski, Mr. Thune, and Mr.
			 Johnson) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To extend the existing provisions regarding the
		  eligibility for essential air service subsidies through fiscal year 2012, and
		  for other purposes.
	
	
		1.Continuation of essential air
			 service at certain locations
			(a)In
			 generalSection 409(d) of the
			 Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 49
			 U.S.C. 41731 note) is amended by striking September 30, 2007 and
			 inserting September 30, 2012.
			(b)Requirement for
			 continuation of essential air service by certain air carriers for 90 days after
			 termination of contractAny air carrier that provides essential
			 air service to a place described in section 409(a) of the Vision 100—Century of
			 Aviation Reauthorization Act (Public Law 108–176; 49 U.S.C. 41731 note) and has
			 a contract for the provision of such essential air service that expires on
			 September 30, 2007, shall continue to provide such essential air service to
			 such place until at least the earlier of—
				(1)January 1, 2008;
			 or
				(2)the date on which
			 the Secretary of Transportation identifies a new air carrier to provide such
			 essential air service.
				(c)Air carrier
			 definedIn this section, the term air carrier has
			 the meaning provided such term in section 40102 of title 49, United States
			 Code.
			
